Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sean Kaufhold on 02/04/2021.
Claims
In the application, Claims 1, 11, and 12 have been amended to rectify 112 issues as follows:
Regarding Claim 1, line 11, the existing language:
“of an air supply system of a structure wherein the tubes are configured for”
Has been amended to:
- of an air supply system of a structure wherein the plurality of tubes are configured for -

Regarding Claim 11, line 14, the existing language:
“of an air supply system of a structure wherein the tubes are configured for”
Has been amended to:
- of an air supply system of a structure wherein the plurality of tubes are configured for -

Regarding Claim 12, line 12, the existing language:
“of an air supply system of a structure wherein the tubes are configured for”
Has been amended to:
- of an air supply system of a structure wherein the plurality of tubes are configured for -

Regarding Claim 12, line 15-17, the existing language:
“bendable, the plurality of tubes comprising from four to twelve tubes, the plurality of tubes comprising from six to ten tubes, the plurality of tubes comprising eight tubes;”
Has been amended to:
- bendable, the plurality of tubes comprising from four to twelve tubes; -

Regarding Claim 12, line 25, the existing language:
“directing the air entering through the tubes into the interior space through”
Has been amended to:
- directing the air entering through the plurality of tubes into the interior space through -

Allowable Subject Matter
Claims 1, 11, 12, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 11, and 12, the closest prior art of record is Liao (U.S. Patent No. 9,242,529).
Liao teaches (Figures 1 and 2) an air supply system (10) comprising a shell (18,40, 24, 26) defining an interior space (the space inside 10) comprising: a first section (40) configured for coupling (as illustrated in Figure 2) to an air handler (16) such that the interior space is in fluidic communications (as illustrated in Figure 1) with the air handler; a second section 
However, Liao does not teach each tube of the plurality of tubes is configured for coupling to a respective return conduit of an air supply system of a structure for intaking air from the structure through the interior space of the air handler.  
Further, the prior art does not teach or suggest modifying Liao’s plurality of tubes for coupling to respective return air conduits of an air supply system of a structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 01/27/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
02/17/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746